IN THE
                         TENTH COURT OF APPEALS

                                No. 10-20-00037-CV

THE CITY OF CLEBURNE,
                                                           Appellant
v.

RT GENERAL, LLC,
                                                           Appellee



                          From the 413th District Court
                             Johnson County, Texas
                         Trial Court No. DC-C201900937


             ORDER ON MOTION FOR REHEARING


      On December 30, 2020, appellant, the City of Cleburne, filed a motion for rehearing

in this matter. After review, we deny appellant’s motion for rehearing.




                                               JOHN E. NEILL
                                               Justice

Before Chief Justice Gray and
       Justice Neill
Motion denied
Order delivered and filed January 20, 2021
[CV06]
[RWR]